¥

, US. Department of Justice
United States Marshals Service RE CE]

Case 4:21-cv-01210 Document 14 Filed on 05/07/21 in TXSD pagd fl of 3
PROCESS RECEIPT AND RETURN

See “Instructions for Service of Process by U.S. Marshal"

 

 

 

 

 

 

PLAINTIFF WTEC TAT STIL COURT CASE NUMBER
Michael Palma / ~ :
L021 APRIS ang: La 4:21cv1210
DEFENDANT Ale TYPE OF PROCESS
SOUTHERN DIST. 5/7 ,
Greg Abbott, et al ct IS 1. S/TX. Summons, Complaint, and Order
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Texas General Land Office - George P. Bush
AT ADDRESS (Street or RFD, Apartment No., City. State and ZIP Code)

1700 N. Congress Ave. Austin, TX 78701-1495

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process to be ]

 

Nathan Ochsner

served with this Form 285

 

 

 

 

 

 

 

 

 

Number of parties to be 6
Clerk of Court served in this case
P.O. Box 61010 Check for service No
Houston, TX 77208 on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):
Signature of Attomey other Originator requesting service on behalf of: [x] PLAINTIFF TELEPHONE NUMBER DATE
Claudia Gutterrez [1 DEFENDANT 713-250-5500 04/13/2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
J acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Serve

(Sign only for USM 285 if more
than one USM 285 is submitted)

 

 

 

 

| vo F 19 | no. E94

a 80)

S/S -2C

 

I hereby certify and return that | [[] have personally served , [] have legal evidence of serviter- aPave executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, cope Bouse zion, etc. shown at the address inserted below.

ets

 

[J Ihereby certify and return that I am unable to locate the individual, company, COVERS, gieictattle ‘above (See remarks below)

 

soutners FLED

Name and title of individual served (if not shown above)

Date Time

LAbal |S |

am
L] pm

 

 

Address (complete only different than shown above)

Signature of U.S. Marshal or Deputy

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges

% Ov (including a” LF K oe

Advance Deposits

oT

Amount owed to U.S. Marshal* or
(Amount of Refund*)

* 0.00

 

 

 

 

 

 

 

REMARKS Car fud “YNacicing NM YM bur oe
deliver y.3 Laodl

Wid 106 060% 0106 2620.
S)4

ara

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18
Case 4:21-cv-01210 Document 14 Filed on 05/07/21 in TXSD Page 2 of 3

           

 

 

 

  
  
 
 

 

 

 

a7, fast pra i eR é . r a,
OE FLlClLaAl US |

Cenliied Malt Fea

&

Extra Services & Fees (ohack bor, oc fon 23 aperopriate)

‘Dh Ratian ocetps ection: $ aaa

Ci) Return Rézipt (etzetrohie) g ath Pas §

| C)Coriitiea rta!t Restddted Dottvary § Zg8
Dl Adur Signstsro Required. $ ad

(Cl Adut Signatum Restricted Detvory $
Rostage.

$.
total Postage and Fees
is

 

 

   

POLY BeaO oe O708 2beo

= onan ae aaa aa
ee

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-cv-01210 Document 14 Filed on 05/07/21 in TXSD Page 3 of 3

Track a package

 

!

4

| 70192280000207082620

 

USPS package #70192280000207082620
Wvaw.UsSps.com

Delivered: Mon, Apr 26, 08:51 AM

 

Processed

DATE TIME
Api26 8:57 AM
Apr24 10-11 AM
Apr 24 8:37 AM
Apr 23 9:38 AM

Apr 22

8:41 PM

In transit

LOCATION
Austin, TX, United States

Austin, TX, United States
Austin, TX, United States
Austin, TX, United States

Austin Tx Distribution. Center

STATUS
Delivered

Available for pickup

Anived at post office

Available for pickup

Departed USPS regional facility

 

ae
